       Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 1 of 14. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

VERRAGIO, LTD.                                   )
330 5TH AVENUE, 5TH FLOOR                        )   CASE NO. _________________
NEW YORK, NY 10001,                              )
                                                 )
                      Plaintiff,                     COMPLAINT FOR COPYRIGHT
                                                 )
                                                     INFRINGEMENT; TRADEMARK
                                                 )
       v.                                            INFRINGEMENT; UNFAIR
                                                 )
                                                     COMPETITION; AND DEMAND FOR
SIGNET JEWELERS LIMITED                          )
                                                     TRIAL BY JURY
375 GHENT ROAD                                   )
AKRON, OH 44333,                                 )
                                                 )
                      Defendant.                 )



       Plaintiff Verragio, Ltd. (“Verragio”), by and through its attorneys, Tucker Ellis LLP, files

its complaint against Signet Jewelers Limited (“Defendant”) for injunctive relief and damages as

follows:

                            Subject Matter Jurisdiction and Venue

       1.      This case is a civil action arising under the Trademark and Copyright Laws of the

United States, 15 U.S.C. §§ 1051, et seq., and 17 U.S.C. §§ 101, et seq, respectively. This Court
has subject matter jurisdiction over the claims in this Complaint which relate to copyright

infringement and trademark infringement pursuant to 15 U.S.C. § 1121, 17 U.S.C. § 501 and 28

U.S.C. §§ 1331 and 1338(a).

       2.      Venue is proper in this court pursuant to 28 U.S.C. §§ 1391(b) and 1400(a) because

the Defendant’s corporate offices are located in the Northern District of Ohio.

                               Parties and Personal Jurisdiction

       3.      Verragio is a New York corporation with its principal place of business at 330 5th

Avenue, 5th Floor, New York, NY 10001.
        Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 2 of 14. PageID #: 2




        4.       Verragio is informed and believes, and on that basis alleges, that Defendant has its

principal place of business at 375 Ghent Road, Akron, Ohio 44333.

        5.       This Court has personal jurisdiction over Defendant because Defendant transacts

business and has other related activities within the Northern District of Ohio. Furthermore,

Defendant regularly does and solicits business and derives substantial revenue from doing business

in this Judicial District.

                                     The Business of Verragio

        6.       Barry Nisguretsky (“Nisguretsky”) is the owner of Verragio.
        7.       For over 20 years, Nisguretsky has been an innovator in the design creation, and

marketing of fine jewelry. Nisguretsky designs his own jewelry and has created exclusive

collections from only top quality material.

        8.       Among Nisguretsky’s jewelry designs are Style Nos. INS-7070CU (VA 1-818-

657); INS-7087R (VA 1-974-070); INS-7022 (VAu 996-652); and INS-7078CU (VA 1-999-629),

which are the original designs comprising copyrightable subject matter under the laws of the

United States.

        9.       At all relevant times, Nisguretsky complied in all respects with the Copyright Act,

17 U.S.C. § 101, et seq., and secured the exclusive rights and privileges in and to the copyright in

Style Nos. INS-7070CU (VA 1-818-657); INS-7087R (VA 1-974-070); INS-7022 (VAu 996-

652); and INS-7078CU (VA 1-999-629). Pictures are attached to this Complaint as Exhibit A.

        10.      Nisguretsky has received a Certificate of Registration from the Register of

Copyrights for Style No. INS-7070CU (VA 1-818-657), a copy of which is attached to this

Complaint as Exhibit B.

        11.      Nisguretsky has received a Certificate of Registration from the Register of

Copyrights for Style No. INS-7087R (VA 1-974-070), a copy of which is attached to this

Complaint as Exhibit C.




                                                  2
         Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 3 of 14. PageID #: 3




         12.    Nisguretsky has received a Certificate of Registration from the Register of

Copyrights for Style No. INS-7022 (VAu 996-652), a copy of which is attached to this Complaint

as Exhibit D.

         13.    Nisguretsky has received a Certificate of Registration from the Register of

Copyrights for Style No. INS-7078CU (VA 1-999-629), a copy of which is attached to this

Complaint as Exhibit E.

         14.    Nisguretsky has exclusively licensed his copyrighted jewelry designs to Verragio,

including Style Nos. INS-7070CU (VA 1-818-657); INS-7087R (VA 1-974-070); INS-7022 (VAu
996-652); and INS-7078CU (VA 1-999-629).

         15.    Since its creation, Style Nos. INS-7070CU (VA 1-818-657); INS-7087R (VA 1-

974-070); INS-7022 (VAu 996-652); and INS-7078CU (VA 1-999-629) have been manufactured

by Verragio, or under its authority.

         16.    Several engagement rings in Verragio’s collections contain the Verragio Crest. The

Verragio Crest, as it applies to jewelry, “consists of the configuration of a crest in the shape of a

crown with three points featured as a part of a ring design.” Verragio owns a United States

trademark registration for the Verragio Crest, Registration No. 5,467,684.           A copy of the

Registration Certificate for this registration is attached to this Complaint as Exhibit F.

         17.    Verragio has made and continues to make a substantial investment of time, effort,

and expense in the design, manufacturing and marketing of its jewelry featuring the Verragio

Crest.

         18.    Verragio advertises its products, including jewelry that contains the Verragio Crest,

in social media including Facebook, Pinterest, Twitter, YouTube, Instagram, Google+ and over

the World Wide Web through its website www.verragio.com.

         19.    Verragio jewelry bearing the Verragio Crest has been sold to retail stores

throughout the United States. These retail stores display and offer for sale to the general public

jewelry that contains the Verragio Crest.



                                                  3
          Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 4 of 14. PageID #: 4




          20.   Verragio jewelry bearing the Verragio Crest has had outstanding commercial

success. As a result, jewelers and the public recognize the Verragio Crest as designating an

exclusive source, thereby creating a goodwill which inures to Verragio’s benefit.

                      The Business of Defendant Signet Jewelers Limited.

          21.   Verragio is informed and believes, and on that basis alleges, that Defendant is a

wholesale designer, manufacturer and/or distributor of jewelry to the jewelry industry and is in the

business of designing, manufacturing, marketing and selling fine jewelry.

          22.   Defendant is a large retailer of diamond jewelry and operates over 2,900 stores in
all 50 states primarily under the name brands of Kay Jewelers, Zales, Jared, James Allen and

others.

          23.   Verragio is informed and believes, and on that basis alleges, that Defendant

operates its jewelry business in direct competition with retailers that purchase jewelry from

Verragio.

          24.   Verragio is informed and believes, and on that basis alleges, that Defendant sells

its jewelry to, and actively solicits and seeks as customers, the same customers and consumers as

those retailers that purchase jewelry from Verragio.

          25.   Verragio has not authorized Defendant to copy, display, reproduce, manufacture,

duplicate, disseminate, or distribute jewelry with a design that is substantially similar to the

copyrighted jewelry design of Style Nos. INS-7070CU (VA 1-818-657); INS-7087R (VA 1-974-

070); INS-7022 (VAu 996-652); and INS-7078CU (VA 1-999-629) or any other copyrighted ring

design licensed to Verragio.

          26.   Verragio has not authorized Defendant to copy, reproduce, manufacture, duplicate,

disseminate, or distribute jewelry with a design that is confusingly similar to the Verragio Crest

trademark.

          27.   Verragio is informed and believes, and on that basis alleges, that Defendant has

informed its customers that it can duplicate Verragio rings at a lower price.



                                                 4
       Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 5 of 14. PageID #: 5




       28.     Verragio is informed and believes, and on that basis alleges, that a sales agent at

Kay Jewelers store #0156 in 2018 told two customers that “we can make a version” of two different

Verragio engagement rings.

       29.     Verragio is informed and believes, and on that basis alleges, that Kay Jewelers store

#0156 did indeed make and sell infringing copies of Verragio’s copyrighted ring style nos. INS-

7070CU and INS-7087R.

       30.     Verragio is informed and believes, and on that basis alleges, that Defendant has

engaged in the advertisement, display, manufacture, distribution, duplication and/or sale of jewelry
with designs that are substantially similar to the copyrighted jewelry design of Style Nos. INS-

7070CU (VA 1-818-657); INS-7087R (VA 1-974-070); INS-7022 (VAu 996-652); and INS-

7078CU (VA 1-999-629), and other copyrighted ring designs licensed to Verragio.

       31.     Verragio is informed and believes, and on that basis alleges, that Defendant has

engaged in the advertisement, manufacture, distribution, duplication and/or sale of jewelry with

designs that are confusingly similar to the Verragio Crest.

       32.     Pictures of some of these unauthorized and infringing pieces of jewelry are attached

to this Complaint as Exhibit G.

                                      First Cause of Action

                   (Copyright Infringement Under 17 U.S.C. § 101 et seq.)

       33.    Verragio realleges and incorporates by reference each of the allegations contained

in Paragraphs 1 through 32 of this Complaint as though fully set forth.

       34.    Defendant’s acts constitute infringement of Verragio’s licensed copyright in Style

Nos. INS-7070CU (VA 1-818-657); INS-7087R (VA 1-974-070); INS-7022 (VAu 996-652); and

INS-7078CU (VA 1-999-629) in violation of the Copyright Act, 17 U.S.C. § 101, et seq.

       35.     Comparisons of the jewelry design of Style Nos. INS-7070CU (VA 1-818-657);

INS-7087R (VA 1-974-070); INS-7022 (VAu 996-652); and INS-7078CU (VA 1-999-629) to

Defendant’s Rings follow:



                                                 5
 Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 6 of 14. PageID #: 6




Verragio’s Ring Style No. INS-7070CU               Kay Ring #1




Verragio’s Ring Style No. INS-7087R                Kay Ring #2




                                       6
       Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 7 of 14. PageID #: 7




       Verragio’s Ring Style No. INS-7022                  Kay Ring Style No. 992351700




      Verragio Ring Style No. INS-7078CU                 Zales Enchanted Disney Ariel Ring



       36.     Verragio is informed and believes, and on that basis alleges, that Defendant’s

manufacture, display, distribution, duplication and/or sale of infringing copies of Style Nos. INS-

7070CU (VA 1-818-657); INS-7087R (VA 1-974-070); INS-7022 (VAu 996-652); and INS-



                                                7
        Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 8 of 14. PageID #: 8




7078CU (VA 1-999-629) was deliberate, willful, malicious, oppressive, and without regard to

Verragio’s proprietary rights.

        37.     Defendant’s copyright infringement has caused, and will continue to cause

Verragio to suffer, substantial injuries, loss, and damage to its proprietary and exclusive rights to

Style Nos. INS-7070CU (VA 1-818-657); INS-7087R (VA 1-974-070); INS-7022 (VAu 996-

652); and INS-7078CU (VA 1-999-629) has damaged Verragio’s business reputation and

goodwill, diverted its trade and caused loss of profits, all in an amount not yet determined. In

addition, Verragio is entitled to receive the profits made by Defendant from its wrongful acts
pursuant to 17 U.S.C. § 504. Alternatively, Verragio is entitled to recover statutory damages, on

election by Verragio, in an amount of up to $150,000 for each copyrighted work sold, offered for

sale or distributed.

        38.     Defendant’s copyright infringement, and the threat of continuing infringement has

caused, and will continue to cause Verragio repeated and irreparable injury. It would be difficult

to ascertain the amount of money damages that would afford Verragio adequate relief at law for

Defendant’s acts and continuing acts. Verragio’s remedy at law is not adequate to compensate it

for the injuries already inflicted and further threatened by Defendant. Therefore, Verragio is

entitled to preliminary and permanent injunctive relief pursuant to 17 U.S.C. § 502, and to an order

under 17 U.S.C. § 503 and 28 U.S.C. § 1651(a) that the infringing copies of Style Nos. INS-

7070CU (VA 1-818-657); INS-7087R (VA 1-974-070); INS-7022 (VAu 996-652); and INS-

7078CU (VA 1-999-629, and all molds by which such infringing copies were produced, be seized,

impounded and destroyed.

        39.     Verragio is also entitled to recover its attorneys’ fees and costs of suit pursuant to

17 U.S.C. § 505.

                                      Second Cause of Action

                       (Trademark Infringement Under 15 U.S.C. § 1114(1))

        40.     Verragio realleges and incorporates by reference each of the allegations contained

in Paragraphs 1 through 39 of this Complaint as though fully set forth here.

                                                  8
       Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 9 of 14. PageID #: 9




       41.     Defendant’s use in commerce of Verragio’s federally registered trademark in the

Verragio Crest is likely to cause confusion, mistake, or to deceive.

       42.     The above-described acts of Defendant constitute trademark infringement in

violation of 15 U.S.C. § 1114(1), entitling Verragio to relief.

       43.     Defendant has unfairly profited from the trademark infringement alleged.

       44.     By reason of Defendant’s acts of trademark infringement, Verragio has suffered

damage to the goodwill associated with the Verragio Crest.

       45.     Defendant’s acts of trademark infringement have irreparably harmed and, if not
enjoined, will continue to irreparably harm Verragio and its federally registered trademark.

       46.     Defendant’s acts of trademark infringement have irreparably harmed and, if not

enjoined, will continue to irreparably harm the general public who has an interest in being free

from confusion, mistake, and deception.

       47.     By reason of Defendant’s acts of trademark infringement, Verragio’s remedy at law

is not adequate to compensate it for the injuries inflicted by Defendant. Accordingly, Verragio is

entitled to injunctive relief pursuant to 15 U.S.C. § 1116.

       48.     By reason of Defendant’s willful acts of trademark infringement, Verragio is

entitled to damages, and that those damages be trebled under 15 U.S.C. § 1117.

       49.     This is an exceptional case making Verragio eligible for an award of attorneys’ fees

under 15 U.S.C. § 1117.

                                      Third Cause of Action

                  (Trademark Infringement and False Designation of Origin

                                   Under 15 U.S.C. § 1125(a))

       50.     Verragio realleges and incorporates by reference each of the allegations contained

in Paragraphs 1 through 49 of this Complaint as though fully set forth.

       51.     Verragio’s jewelry incorporating the Verragio Crest has a unique and distinctive

design which designates a single source of origin.



                                                 9
      Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 10 of 14. PageID #: 10




       52.     Defendant’s use in commerce of the Verragio Crest is likely to cause confusion, or

to cause mistake, or to deceive the relevant public that Defendant’s goods or service are authorized,

sponsored or approved by or are affiliated with Verragio.

       53.     The above-described acts of Defendant constitute trademark infringement of the

Verragio Crest and false designation of origin in violation of 15 U.S.C. § 1125(a), entitling

Verragio to relief.

       54.     Verragio is being damaged and is likely to be damaged in the future by Defendant’s

infringement by reason of the likelihood that purchasers of Defendant’s goods will be confused or
mistaken as to source, sponsorship or affiliation of Defendant’s jewelry.

       55.     Defendant has unfairly profited from the actions alleged herein and will continue

to unfairly profit and become unjustly enriched unless and until such conduct is enjoined.

       56.     By reason of the above-described acts of Defendant, Verragio has suffered and will

continue to suffer damage to the goodwill associated with the Verragio Crest.

       57.     The above-described acts of Defendant have irreparably harmed and, if not

enjoined, will continue to irreparably harm Verragio and the Verragio Crest.

       58.     The above-described acts of Defendant have irreparable harmed and, if not

enjoined, will continue to irreparably harm the general public which has an interest in being free

from confusion, mistake, and deception.

       59.     By reason of the above-described acts of Defendant, Verragio’s remedy at law is

not adequate to compensate it for the injuries inflicted. Accordingly, Verragio is entitled to entry

of injunctive relief pursuant to 15 U.S.C. § 1116.

       60.     Because the above-described acts of Defendant were willful, Verragio is entitled to

damages, and that those damages be trebled, under 15 U.S.C. § 1117.

       61.     This is an exceptional case making Verragio eligible for an award of attorneys’ fees

under 15 U.S.C. § 1117.

                                        Request for Relief

       Therefore, Verragio respectfully requests judgment as follows:

                                                 10
      Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 11 of 14. PageID #: 11




       1.      That the Court enter a judgment against Defendant that Defendant has:

               a.     infringed the rights of Verragio in Verragio’s federally registered

                      copyrights under 17 U.S.C. § 501;

               b.     infringed the rights of Verragio in its federally registered trademark in its

                      Verragio Crest in violation of 15 U.S.C. § 1114; and

               c.     infringed the rights of Verragio in the Verragio Crest in violation of 15

                      U.S.C. § 1125.

       2.      That each of the above acts by Defendant were willful.
       3.      That the Court issue a Temporary Restraining Order and Preliminary Injunction

enjoining and restraining Defendant and its respective agents, servants, employees, successors and

assigns, and all other persons acting in concert with or in conspiracy with or affiliated with

Defendant, from:

               (a)    manufacturing, displaying, advertising, producing, selling, distributing,

                      destroying, altering, or otherwise disposing of any jewelry that is in the

                      possession of Defendant that is confusingly similar to the Verragio Crest,

                      or that is substantially similar to Style Nos. INS-7070CU (VA 1-818-657);

                      INS-7087R (VA 1-974-070); INS-7022 (VAu 996-652); and INS-7078CU

                      (VA 1-999-629) or any other copyrighted design licensed to Verragio;

               (b)    destroying any documents, electronic files, wax models, molds, business

                      records, or any other tangible object pertaining to the copying, reproduction,

                      manufacture, duplication, distribution, or advertisement of any such

                      jewelry;

               (c)    engaging in any other activity constituting an infringement of Verragio’s

                      trademark rights in the Verragio Crest and/or Verragio’s licensed

                      copyrighted jewelry designs; and




                                               11
      Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 12 of 14. PageID #: 12




               (d)      assisting, aiding, or abetting any other person or business entity in engaging

                        in or performing any of the activities referred to in subparagraph 3(a)

                        through 3(c) above.

       4.      That Verragio be awarded damages for Defendant’s trademark infringement, and

unfair competition.

       5.      That Verragio be awarded Defendant’s profits resulting from its infringement of

Verragio’s trademark.

       6.      That Defendant be ordered to account to Verragio for, and disgorge, all profits it
has derived by reason of the unlawful acts complained of above.

       7.      That damages resulting from Defendant’s willful infringement be trebled in

accordance with the provisions of 15 U.S.C. § 1117.

       8.      That Verragio be awarded damages for Defendant’s copyright infringement in the

form of either: (i) actual damages in an amount to be determined at trial, together with Defendant’s

profits derived from its unlawful infringement of Verragio’s copyrights; or (ii) statutory damages

for each act of infringement in an amount provided by law, as set forth in 17 U.S.C. § 504, at

Verragio’s election before the entry of final judgment, together with prejudgment and post-

judgment interest.

       9.      That the Court issue a Permanent Injunction enjoining and restraining Defendant

and its respective agents, servants, employees, successors and assigns, and all other persons acting

in concert with or in conspiracy with or affiliated with Defendant, from:

               (a)      copying, displaying, reproducing, manufacturing, duplicating,

                        disseminating, distributing, or using the Verragio Crest or infringing

                        copies of Verragio’s licensed copyrighted jewelry designs;

               (b)      engaging in any other activity constituting an infringement of any of

                        Verragio’s trademarks or licensed copyrighted jewelry designs; and




                                                 12
      Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 13 of 14. PageID #: 13




                  (c)    assisting, aiding, or abetting any other person or business entity in engaging

                         in or performing any of the activities referred to in subparagraph 9(a)

                         through 9(b) above.

         10.      That the Court issue an Order at the conclusion of the present matter that all

infringing copies of jewelry, and all molds by which such infringing jewelry was produced, be

seized, impounded and destroyed.

         11.      That the Court award Verragio its reasonable attorneys’ fees pursuant to 17 U.S.C.

§ 505, 15 U.S.C. § 1117, and any other applicable provision of law.
         12.      That the Court award Verragio its costs of suit incurred herein.

         13.      That Verragio be awarded such other relief as may be appropriate, including costs

of corrective advertising.

Dated:         May 18, 2020.            Respectfully submitted,




                                        TUCKER ELLIS LLP




                                        /s/ Allison R. Burke
                                        Allison R. Burke (0096036)
                                        950 Main Avenue
                                        Suite 1100
                                        Cleveland, OH 44113
                                        Telephone:      216.592.5000
                                        Facsimile:      216.592.5009
                                        E-mail:         allison.burke@tuckerellis.com

                                        Howard A. Kroll (pro hac vice to be filed)
                                        515 S. Flower Street, 42nd Floor
                                        Los Angeles, CA 90071
                                        Telephone:    213.430.3400
                                        Facsimile:    213.430.3409
                                        E-mail:       howard.kroll@tuckerellis.com

                                         Attorneys for Plaintiff Verragio, Ltd.




                                                   13
        Case: 5:20-cv-01083-JRA Doc #: 1 Filed: 05/18/20 14 of 14. PageID #: 14



                                DEMAND FOR TRIAL BY JURY
         Plaintiff Verragio, Ltd. hereby demands a trial by jury to decide all issues so triable in this

case.

Dated:      May 18, 2020.




                                        Respectfully submitted,




                                        TUCKER ELLIS LLP




                                        /s/ Allison R. Burke _____________________
                                        Allison R. Burke (0096036)
                                        950 Main Avenue
                                        Suite 1100
                                        Cleveland, OH 44113
                                        Telephone:      216.592.5000
                                        Facsimile:      216.592.5009
                                        E-mail:         allison.burke@tuckerellis.com

                                        Howard A. Kroll (pro hac vice to be filed)
                                        515 S. Flower Street, 42nd Floor
                                        Los Angeles, CA 90071
                                        Telephone:    213.430.3400
                                        Facsimile:    213.430.3409
                                        E-mail:       howard.kroll@tuckerellis.com

                                         Attorneys for Plaintiff Verragio, Ltd.




                                                   14
